Citation Nr: 0936092	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of 
surgical repair of a right inguinal hernia.

4.  Entitlement to service connection for residuals of 
surgery of the right elbow.  

5.  Entitlement to service connection for vision problems.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserve from 
December 1962 to December 1968, on active duty from July 1964 
to July 1966, and in the Oregon National Guard from April 
1972 to August 1996.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board remanded these claims to the RO for additional 
action in December 2005.  

The Veteran's appeal initially included a claim of 
entitlement to service connection for bilateral hearing loss.  
However, while this case was in remand status, by rating 
decision dated June 2009, the RO granted this claim.  It is 
thus no longer before the Board for appellate review.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claims.     

2.  Residuals of a left ankle injury are related to the 
Veteran active service.  

3.  Hypertension is not related to the Veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge therefrom.  

4.  Residuals of surgical repair of a right inguinal hernia 
are not related to the Veteran's active service.  

5.  Residuals of surgery of the right elbow are not related 
to the Veteran's active service.    

6.  A disorder manifested by vision problems is not related 
to the Veteran's active service.   


CONCLUSIONS OF LAW

1.  Residuals of a left ankle injury were incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2008).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2008).

3.  Residuals of surgical repair of a right inguinal hernia 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101, 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.6, 3.159, 3.303 (2008).

4.  Residuals of surgery of the right elbow were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 
(2008).

5.  Vision problems were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 101, 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.6, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating those 
claims does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated November 2001 and January 2006, after 
initially deciding those claims in a rating decision dated 
October 1999.  The VCAA was not yet in effect at the time of 
the decision; therefore, the RO did not err by providing the 
Veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
July 1999, August 1999, June 2000, August 2002, June 2008 and 
April 2009, reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the Veteran's claims, informed him of the 
evidence necessary to support those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  The RO also provided the 
Veteran all necessary information on disability ratings and 
effective dates.  In addition, the RO identified the evidence 
it had received in support of the Veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof, but that, ultimately, it was his 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service personnel and treatment records and post-
service treatment records.  

In a VA Form 21-4138 (Statement in Support of Claim) faxed to 
the Board in July 2009, the Veteran asserts that VA never 
obtained medical records from the VA Medical Center in 
Vancouver, Washington, which are pertinent to his claim for 
service connection for residuals of a left ankle injury.  
Allegedly, these records reflect 1974 treatment for his left 
ankle injury.  A review of the claims file reflects, however, 
that the RO obtained these records and associated them with 
the claims file.     

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners addressed the etiology of the claimed 
disabilities.  The Veteran does not now assert that the 
reports of these examinations are inadequate to decide his 
claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran claims that he is entitled to service connection 
for residuals of a left ankle injury, hypertension, residuals 
of a surgical repair of a right inguinal hernia, residuals of 
surgery of his right elbow and vision problems.  According to 
written statements he submitted during the course of this 
appeal, he injured his left ankle during a period of active 
duty training in 1974 or 1975, in Portland, Oregon, underwent 
hernia surgery during Reserve service in 1986, at Mount Hood 
Medical Center in Gresham, Oregon, was diagnosed with 
hypertension in 1989 during Reserve service, at the same 
facility, underwent right elbow surgery during Reserve 
service in 1984, at St. Vincent's in Portland, Oregon, and 
was treated for vision problems in 1986, also during Reserve 
service, at a military clinic located at the Portland, Oregon 
airport.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Active service includes any period of active duty, active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including cardiovascular-renal disease, which includes 
hypertension, if it is shown that the claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Residuals of a Left Ankle Injury

Post-service medical documents, including VA treatment 
records dated since 2000 and a report of VA joints 
examination conducted in September 2006, confirm that the 
Veteran currently has a left ankle disability characterized 
most recently as a chronic intermittent strain of the left 
ankle.  The question is thus whether this disability is 
related to the Veteran's active service.  

The Veteran's service treatment records from his July 1964 to 
July 1966 period of active duty reflect no complaints or 
diagnoses of, or treatment for, left ankle problems.   

According to VA treatment records and related insurance 
documents dated years after his discharge from active duty, 
the Veteran was hospitalized for three days in March 1974 
after injuring his left ankle in a motorcycle accident.  
Medical professionals initially characterized the injury as a 
severe sprain and abrasion of the dorsum of the left foot, 
but based on x-rays conducted two weeks later, they 
recharacterized the injury as chip fractures of the dorsum 
left talus and left lateral malleolus.  This realization 
necessitated the Veteran's transfer to another hospital, 
where he stayed for three days.  At the time of the initial 
hospitalization, the Veteran reported that he was serving on 
active duty as a National Guard photographer and a medical 
professional confirmed that the injury occurred during 
reserve duty.

In December 2005, the Board remanded this claim to the RO for 
multiple purposes, including contacting all appropriate 
authorities in an effort to secure written confirmation that 
the Veteran was serving on active duty for training in March 
1974, when the injury occurred.  Thereafter, the RO 
endeavored to comply with the Board's instructions by 
securing some of the Veteran's service personnel records from 
the Air National Guard of Oregon, to include AF Forms 526 
(ANG/USAFR Point Credit Summary) and Statements of Points 
Earned.  The point credit summaries, which show whether an 
individual had active duty for training and/or inactive duty 
training during certain time periods, reflect that the 
Veteran indeed served on active duty for training during 
1974.  The statements identify the specific periods of active 
duty for training and/or inactive duty training during which 
the Veteran served.  Unfortunately, the statements are dated 
from 1978 to the 
mid-1990s and do not cover 1974, the time period during which 
the Veteran injured his left ankle.  

Rather than remanding this claim for the purpose of securing 
the Veteran's Statements of Points Earned covering the March 
2004 period, the Board accepts the March 1974 VA treatment 
records and insurance information, point credit summaries 
covering 1974, and the Veteran's assertions, which appear 
credible (he contends that the other disabilities at issue in 
this decision were incurred during Reserve duty, but not 
during a period of active duty for training) as sufficient to 
show that, at the time of the March 1974 left ankle injury, 
the Veteran was serving on active duty for training.  

During the September 2006 VA examination, x-rays revealed a 
tiny calcification inferior to the medial malleolus, thought 
to be due to old trauma, and a subtle spur along the 
posterior calcaneus.  The examiner attributed various left 
ankle symptoms to these abnormalities as well as to a chronic 
left ankle strain.  The Board thus finds that the Veteran's 
current left ankle disability is related to the Veteran's 
active service, or more specifically, to his March 1974 
period of active duty training.  Based on this finding, the 
Board concludes that residuals of a left ankle injury were 
incurred in service.  The evidence in this case supports the 
Veteran's claim; it must therefore be granted.

B.  Hypertension

Post-service treatment records dated since 2000 and a report 
of VA examination conducted in September 2006 confirm that 
the Veteran currently has hypertension.  The question is thus 
whether this disorder is related to his active service.  

The Veteran's service treatment records from his July 1964 to 
July 1966 period of active duty reflect no elevated blood 
pressure readings or hypertension diagnosis.  

The Veteran contends that a physician first diagnosed him 
with hypertension while in the Reserves, in 1987 or 1989, 
decades after his sole period of active duty.  The record 
does not confirm this fact.  The Veteran's VA treatment 
records dated in 2000 do, however, note a seven-year history 
of hypertension, which means that it initially manifested in 
1993, when, as alleged, the Veteran was in the Reserves.  The 
examiner who conducted the September 2006 VA examination 
confirmed this fact.  However, neither this examiner, nor any 
other medical professional has indicated that the diagnosis 
was rendered, or that the hypertension initially manifested, 
during a period of active duty training.  In fact, the 
Veteran does not so contend.    

As the previously noted law and regulations indicate, a 
Veteran may not be service connected for a disability that 
manifested during service in the Reserves unless such service 
constituted active duty for training, or, in certain 
circumstances, inactive duty training.  Inasmuch as the 
Veteran's hypertension in this case did not manifest during a 
period of active duty or active duty training, the Board 
finds that it is not related to the Veteran's active service.  
The Board also finds that the hypertension did not manifest 
to a compensable degree within a year of the Veteran's 
discharge from service.  Based on these findings, the Board 
concludes that hypertension was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
This claim is not in relative equipoise; therefore, the 
benefit-of-the-doubt rule is not for application.  Rather, a 
preponderance of the evidence is against the claim.  

C.  Residuals of Hernia Repair

A report of VA examination conducted in September 2006 
confirms that the Veteran currently has residuals of a hernia 
repair, namely, mild to moderate, intermittent right inguinal 
irritation.  The question is thus whether this residual is 
related to his active service.  

The Veteran's service treatment records from his July 1964 to 
July 1966 period of active duty reflect no hernia or repair 
thereof.  

The Veteran contends that a physician repaired the hernia in 
1986, decades after his sole period of active duty.  The 
record does not confirm this fact.  Rather, reports of 
various physicals conducted during the Veteran's period in 
the Oregon National Guard reflect that, in 1984, the Veteran 
underwent removal of a hard mass above, but separate from, 
his right testicle.  Physicians characterized this mass as a 
benign tumor, not a hernia.  Thereafter, a medical 
professional noted associated scarring, but the Veteran never 
sought treatment for residuals of the excised mass or any 
hernia.

The examiner who conducted the September 2006 VA examination 
opined that residuals of the repair were not related to the 
Veteran's period of active duty or a period of active duty 
training or inactive duty training.  The examiner also opined 
that, although certain activities could aggravate the repair 
site, the site was not made worse by the Veteran's time in 
the Reserves following the repair, from the late 1980s to 
1996.  

Again, the Veteran does not contend and documents in the 
claims file, including service personnel records, do not show 
that the Veteran underwent a hernia repair during a period of 
active duty or active duty for training.  (Assuming the 1984 
removal of the mass is the surgery to which the Veteran means 
to refer, the service personnel records do not reflect that, 
on that date, the Veteran was serving on a period of active 
duty for training.)  The Board thus finds that residuals of 
any such repair are not related to the Veteran's active 
service.  Based on this finding, the Board concludes that 
residuals of surgical repair of a right inguinal hernia were 
not incurred in or aggravated by service.  This claim is not 
in relative equipoise; therefore, the benefit-of-the-doubt 
rule is not for application.  Rather, a preponderance of the 
evidence is against the claim.  



D.  Residuals of Right Elbow Surgery

VA outpatient treatment records, including x-ray reports, 
dated since 2006, and a report of VA examination conducted in 
September 2006 confirm that the Veteran currently has 
residuals of right elbow surgery, namely tendonitis of the 
right elbow.  The question is thus whether this residual is 
related to his active service.  

The Veteran's service treatment records from his July 1964 to 
July 1966 period of active duty reflect no treatment, 
including surgery, for right elbow complaints.  

The Veteran contends that a physician conducted such surgery 
in 1987, for tennis elbow caused by firing a 45-caliber 
handgun.  The Veteran's private treatment records and 
National Guard records substantiate that the surgery occurred 
when alleged, but not due to the firing of a weapon.  Rather, 
the former records note a two-year history of right elbow 
pain and work requiring repetitive motion.  The Veteran's 
service personnel records do not establish that, on the date 
of the surgery, the Veteran was serving on active duty for 
training.

The examiner who conducted the September 2006 VA examination 
opined that residuals of the right elbow surgery were not 
related to the Veteran's period of active duty or a period of 
active duty training or inactive duty training, but rather 
represented a continuation of his 1987 tennis elbow.  

The Veteran does not contend that he underwent the right 
elbow surgery during a period of active duty or active duty 
for training and he has not submitted a medical opinion 
substantiating his claim that the surgery resulted from the 
firing of a 45-caliber handgun during active service.  

Occasionally, lay assertions may be considered competent 
evidence of a current disability or a nexus.  This occurs 
when: (1) the layperson is competent to identify a medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran is competent to state that his 
right elbow hurt when he fired a handgun in service, but he 
does not possess a recognized degree of medical knowledge to 
attribute any current right elbow disability to that pain.  
The Board thus finds that residuals of the Veteran's right 
elbow surgery are not related to his active service.  Based 
on this finding, the Board concludes that residuals of 
surgical repair of a right inguinal hernia were not incurred 
in or aggravated by service.  This claim is not in relative 
equipoise; therefore, the benefit-of-the-doubt rule is not 
for application.  Rather, a preponderance of the evidence is 
against the claim.  

E.  Vision Problems

A report of VA examination conducted in September 2006 
confirms that the Veteran currently has a disorder manifested 
by vision problems, namely, mild pre-surgical senile 
cataracts and presbyopia with mild simple hyperopia and 
essential emmetropia.  The question is thus whether this 
disorder is related to his active service.  

The Veteran's service treatment records from his July 1964 to 
July 1966 period of active duty reflect no eye abnormalities.  
The Veteran contends that he first began experiencing 
problems with his vision in 1986, but records from his 
service in the Oregon National Guard note normal vision after 
1986, including in 1987.  

The examiner who conducted the September 2006 VA examination 
opined that the Veteran had no eye disorder attributable to 
his service and that both of his eye disorders are normally 
occurring conditions that develop with age.  He did not opine 
that either of these conditions occurred during a period of 
active duty or active duty for training.  

Again, the Veteran does not contend and documents in the 
claims file, including service personnel records, do not show 
that the Veteran developed an eye disorder during a period of 
active duty or active duty for training.  The Board thus 
finds that vision problems are not related to the Veteran's 
active service.  Based on this finding, the Board concludes 
that vision problems were not incurred in or aggravated by 
service.  This claim is not in relative equipoise; therefore, 
the benefit-of-the-doubt rule is not for application.  
Rather, a preponderance of the evidence is against the claim.    


ORDER

Service connection for residuals of a left ankle injury is 
granted.

Service connection for hypertension is denied. 

Service connection for residuals of surgical repair of a 
right inguinal hernia is denied.

Service connection for residuals of surgery of the right 
elbow is denied.  

Service connection for vision problems is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


